NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 9 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE A. GONZALEZ MORAN,                         No.    19-72838

                Petitioner,                     Agency No. A215-906-360

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 6, 2021**
                                 Pasadena, California

Before: W. FLETCHER, WATFORD, and HURWITZ, Circuit Judges.

      Jose Gonzalez Moran, a native and citizen of Mexico, petitions for review of

a Board of Immigration Appeals (BIA) order upholding the denial of his

applications for asylum, withholding of removal, and protection under the

Convention Against Torture (CAT). We deny Gonzalez’s petition for review in


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                          Page 2 of 4

part and grant it in part.

       1. Substantial evidence supports the BIA’s finding that Gonzalez failed to

establish a nexus between any past or future harm and a protected ground for his

asylum and withholding of removal claims. See Barajas-Romero v. Lynch, 846

F.3d 351, 360 (9th Cir. 2017). Before the immigration judge (IJ), Gonzalez sought

relief based on an unspecified particular social group and explained that he feared

harm because he was “caught in the territorial crossfire” between two rival drug

cartels. Gonzalez credibly testified that he was targeted by two different cartels:

The first cartel sought information about the whereabouts of his uncle, who was a

member of a different cartel; the second cartel, whose members previously worked

with his uncle, believed that Gonzalez had shared information with the first cartel.

The BIA properly concluded that, rather than facing persecution on the basis of a

particular social group, Gonzalez was “caught up in the crossfire of cartels fighting

for territory” and thus merely a victim of general crime and violence unconnected

to a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010).

       Before the BIA, Gonzalez sought to raise the proposed particular social

groups of “his uncle’s family” and “Mexicans perceived to have opposed and taken

concrete steps against the cartels.” The BIA declined to address these groups

because it held that Gonzalez failed to raise them before the IJ. See Honcharov v.

Barr, 924 F.3d 1293, 1296–97 (9th Cir. 2019). Because the lack of a nexus is
                                                                          Page 3 of 4

dispositive, we need not decide whether the IJ should have considered any

particular social groups not specifically raised by Gonzalez. The BIA properly

denied his applications for both asylum and withholding of removal.

      2. The BIA erred in its finding that Gonzalez failed to establish government

or public official acquiescence to warrant protection under CAT. Gonzalez

submitted a declaration stating that “armed men with soldiers’ uniforms on”

participated in the second cartel attack, during which cartel members beat and

threatened to kill him. Gonzalez was otherwise found credible, so this evidence

could support a finding of government acquiescence, even if the Mexican soldiers

were merely passive bystanders. See Madrigal v. Holder, 716 F.3d 499, 509–510

(9th Cir. 2013). But in denying his CAT claim, the BIA relied on Gonzalez’s

testimony during the merits hearing, in which he responded “no” to the IJ’s queries

about whether he had ever been arrested by the police or experienced problems

with the Mexican authorities. Both the IJ and the BIA construed this testimony as

proof that Gonzalez could not show government acquiescence in any torture the

cartels might inflict. The BIA’s explanation takes Gonzalez’s merits testimony out

of context to refute his declaration. Gonzalez’s testimony was only in reference to

his own personal criminal history and does not necessarily disprove his

declaration’s assertion that Mexican soldiers acquiesced in the second cartel attack.
                                                                       Page 4 of 4

As a result, the BIA improperly denied Gonzalez’s application for protection under

CAT on the rationale provided.

      PETITION FOR REVIEW GRANTED in part and DENIED in part;

CASE REMANDED.